Appeal Dismissed and Memorandum Opinion filed September 30, 2021.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-19-00487-CV

                       DESMOND DUFFIELD, Appellant

                                        V.
                 J & DC, INC. D/B/A FRANK’S GRILL
             AND METRO GREASE SERVICE, LLC, Appellees

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1108665

                         MEMORANDUM OPINION

      This is an attempted appeal by appellant Desmond Duffield. Appellees J &
DC, Inc. d/b/a Frank’s Grill and Metro Grease Service, LLC filed in the trial court
drafts of (1) a motion for entry of judgment and (2) a final judgment. The trial
court signed the motion for entry of judgment on March 20, 2019, but never signed
the final judgment.
      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable
until final judgment is rendered unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      On May 18, 2021, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before June 17,
2021. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      A supplemental clerk’s record was filed July 16, 2021. It contains the
following: (1) two separate orders signed January 30, 2019 granting a partial
summary judgment that Duffield take nothing on his claims against J & DC, Inc.;
(2) an order signed January 20, 2019 granting a no-evidence summary that
appellant Suffield take nothing on his claims against appellee Metro Grease; (3) an
order signed February 6, 2019 granting Metro Grease’s nonsuit of its cross-claims
against J & DC, Inc.; (4) an order of dismissal for want of prosecution signed
March 4, 2019, containing the language “ANY PRIOR INTERLOCUTORY
JUDGMENTS ARE HEREBY MADE FINAL”; and (5) the order for entry of final
judgment signed March 20, 2019. Even if all the orders signed as of March 4,
2019, actually disposed of all parties and all claims, the trial court’s order for entry
of final judgment stating “It is according, ORDERED, ADJUDGED and
DECREED, this Court shall enter Final Judgment” made any previous final
judgment interlocutory once the order was signed during the trial court’s plenary
power over the judgment.



                                           2
      We dismiss the appeal for want of jurisdiction.



                                      PER CURIAM




Panel consists of Justices Wise, Bourliot and Spain.




                                         3